Case 0:20-cv-61793-AHS Document 1 Entered on FLSD Docket 09/03/2020 Page 1 of 7



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION
                                   Case No.: _______________________


 SHERRY CAICEDO,                                              )
                                                              )
                   Plaintiff,                                 )
                                                              )
 v.                                                           )
                                                              )
 DAVIDSON HOTEL COMPANY LLC d/b/a                             )
 MARGARITAVILLE HOLLYWOOD                                     )
 BEACH RESORT,                                                )
                                                              )
                   Defendant.                                 )
                                                              )

                                                  COMPLAINT

          Plaintiff SHERRY CAICEDO (“Caicedo” or “Plaintiff”) sues the Defendant DAVIDSON

 HOTEL COMPANY LLC d/b/a MARGARITAVILLE HOLLYWOOD BEACH RESORT

 (“Defendant”), and alleges as follows:

                                            NATURE OF ACTION

          1.       This action arises out of Plaintiff’s employment relationship with Defendant,

 including her wrongful termination in violation of the Family and Medical Leave Act of 1993, 29

 U.S.C. § 2601 et seq. ("FMLA")1.

                                                     PARTIES

          2.       At all times material, Plaintiff was a resident of Broward County, Florida.




 1 Plaintiff will file a Charge of Disability Discrimination and Retaliation with the EEOC. As soon as the EEOC issues
 its Right to Sue, the Plaintiff will move to amend this complaint to include claims of discrimination and retaliation
 under the ADA and the FCRA.




                                                                                                                    1
Case 0:20-cv-61793-AHS Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 7



        3.      At all times material to this Complaint, Plaintiff was an “eligible employee” as

 defined by the FMLA, 29 U.S.C. §2611(2)(A).

                4.      At all times material, Defendant was an “employer” as defined by 29

        U.S.C.§ 2611(4).

        5.      At all times material, Defendant was a foreign company doing business in Broward

 County, Florida. Defendant is and at all times relevant was, resort and hotel in Hollywood Beach,

 Florida and its business activity affected interstate commerce.

                                  JURISDICTION AND VENUE

        6.      Plaintiff brings this action pursuant to the FMLA, 29 U.S.C. § 2601 et seq.

        7.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331, 28 U.S.C.

 §1343(3) and (4) and 28 U.S.C. §2617.

        8.      Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of by

 Plaintiff occurred within this judicial district and because Defendant conducts business in Broward

 County, Florida.

                               PROCEDURAL REQUIREMENTS

        9.      Plaintiff has complied with all conditions precedent in filing this action. Any other

 applicable conditions precedent to bringing this action have occurred, or have been performed or

 excused before the filing of this lawsuit.

                                   GENERAL ALLEGATIONS

        10.     Plaintiff worked for the Defendant as a reservations’ agent from approximately

 February of 2019 through her wrongful termination on or about August of 2020.

        11.     Defendant considered Plaintiff a good employee.




                                                                                                   2
Case 0:20-cv-61793-AHS Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 7



        12.     From her date of hire until her unlawful termination, Plaintiff received satisfactory

 feedback from Defendant about her work performance.

        13.     During or around June 2020, Plaintiff sustained an injury to her knee.

        14.     Thereafter, Plaintiff began bringing a cane to work due to pain she was

 experiencing in her knee. Plaintiff used a cane to help her walk and to ameliorate the excruciating

 state of pain she was enduring on a daily basis.

        15.     As a result of the pain, Plaintiff sought medical attention and was diagnosed with

 torn meniscus during or around July 2020.

        16.     Plaintiff’s diagnosis constituted a serious medical condition that physically

 impaired Plaintiff and caused her excruciating pain.

        17.     On or about July 23, 2020, Plaintiff received medical treatment due to her serious

 medical condition.

        18.     Plaintiff requested from the Defendant leave of absence related to her serious

 medical condition from July 23 through July 27, 2020.

        19.     Then, Plaintiff requested from the Defendant leave of absence related to her serious

 medical condition from July 27 through August 9, 2020.

        20.     On August 10, 2020, Defendant terminated Plaintiff.

        21.     Up until her termination, Defendant had not explained Plaintiff her potential rights

 to leave under the FMLA.

        22.      From the time of her termination, Plaintiff has become severely depressed and

 enduring physical and mental pain.

                      COUNT I: INTERFERENCE WITH FMLA RIGHTS
                      (FAILURE TO PROVIDE FMLA INFORMATION)




                                                                                                   3
Case 0:20-cv-61793-AHS Document 1 Entered on FLSD Docket 09/03/2020 Page 4 of 7



        23.      Plaintiff repeats and re-alleges paragraphs 1-21 as if fully stated herein.

        24.      On August 10, 2020, Plaintiff was eligible for FMLA leave.

        25.      At all times material, Plaintiff gave proper notice to Defendant by informing it of

 her serious medical condition.

        26.      Plaintiff’s torn meniscus is and was a serious medical condition.

        27.      Plaintiff provided enough information for Defendant to know that her potential

 leave may be covered by the FMLA.

        28.      Despite their knowledge of Plaintiff’s medical condition, Defendant failed to notify

 Plaintiff of her eligibility status and rights under the FMLA and failed to notify Plaintiff whether

 her leave was or could be designated as FMLA leave.

        29.      When Defendant failed to notify Plaintiff of her eligibility status and rights under

 the FMLA and failed to notify Plaintiff whether her leave was or could be designated as FMLA

 leave, the Defendant interfered with Plaintiff’s rights under the FMLA.

        30.      As a result, Plaintiff has been damaged.

        WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

              a. Enter judgment in Plaintiff’s favor and against Defendant for interfering with

                 Plaintiff’s rights under the FMLA;

              b. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                 benefits, future pecuniary loss, and lost future earnings capacity;

              c. Award Plaintiff liquidated damages;

              d. Award Plaintiff prejudgment interest on her damages award;

              e. Award Plaintiff reasonable costs and attorney's fees;

              f. Award Plaintiff any further relief pursuant to the FMLA; and




                                                                                                   4
Case 0:20-cv-61793-AHS Document 1 Entered on FLSD Docket 09/03/2020 Page 5 of 7



              g. Grant Plaintiff such other and further relief as this court deems equitable and just.



                          COUNT II: INTERFERENCE WITH FMLA
                       RIGHTS AGAINST DEFENDANT (TERMINATION)

        31.        Plaintiff repeats and re-alleges paragraphs 1-29 as if fully stated herein.

        32.        On August 10, 2020, Plaintiff was eligible for FMLA leave.

        33.        At all times material, Plaintiff gave proper notice to Defendant by informing it of

 her serious medical condition, torn meniscus.

        34.        Plaintiff provided enough information for Defendant to know that her potential

 leave may be covered by the FMLA.

        35.        Despite its knowledge of Plaintiff’s medical condition and need for surgery,

 Defendant terminated Plaintiff instead of affording her the opportunity to request FMLA leave.

        36.        When Defendant fired Plaintiff, it interfered with Plaintiff’s rights under the

 FMLA.

        37.        As a result, Plaintiff has been damaged.

        WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

              a.   Enter judgment in Plaintiff’s favor and against Defendant for interfering with

                   Plaintiff’s rights under the FMLA;

              b.   Reinstatement or compensatory mental damages;

              c.   Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                   benefits, future pecuniary loss, and lost future earnings capacity;

              d.   Award Plaintiff liquidated damages;

              e.   Award Plaintiff prejudgment interest on her damages award;




                                                                                                     5
Case 0:20-cv-61793-AHS Document 1 Entered on FLSD Docket 09/03/2020 Page 6 of 7



              f.   Award Plaintiff reasonable costs and attorney's fees;

              g.   Award Plaintiff any further relief pursuant to the FMLA; and

              h.   Grant Plaintiff such other and further relief as this court deems equitable and just.

                   COUNT III: VIOLATION OF THE FMLA– RETALIATION

        38.        Gonzalez repeats and re-alleges paragraphs 1-21 as if fully stated herein.

        39.        Defendant terminated Plaintiff following her notification about required medical

 leave, which constitutes a request for taking FMLA leave.

        40.        Defendant terminated Plaintiff because she requested FMLA leave as described

 above. Specifically, Plaintiff requested FMLA leave when she explained that she needed time off

 for medical reasons related to her torn meniscus. The injury that afflicted Plaintiff was a serious

 medical condition.

        41.        Defendant has intentionally engaged in unlawful employment practice in violation

 of the FMLA, by retaliating against Plaintiff for having requested to take leave for medical reasons.

        42.        Plaintiff’s request for medical leave pursuant to the FMLA was a direct and

 proximate cause of her termination.

        43.        As a direct and proximate result of the intentional violations by Defendant of

 Plaintiff’s rights under the FMLA, Plaintiff has been damaged.

        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

              a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

                   FMLA;

              b. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                   benefits, future pecuniary loss, lost future earnings capacity;




                                                                                                      6
Case 0:20-cv-61793-AHS Document 1 Entered on FLSD Docket 09/03/2020 Page 7 of 7



           c. Award Plaintiff compensatory damages under the FMLA for embarrassment,

               anxiety, humiliation and emotional distress Plaintiff has and continues to suffer;

           d. Award Plaintiff liquidated damages;

           e. Reinstatement;

           f. Award Plaintiff prejudgment interest on her damages award;

           g. Award Plaintiff reasonable costs and attorney's fees; and

           h. Grant Plaintiff such other and further relief as this court deems equitable and just.

                                     JURY TRIAL DEMAND

        Plaintiff requests a trial by jury on all issues triable in each count of this Complaint.

 Dated: September 3, 2020.

 By:___/s/ Tanesha W. Blye
 Tanesha W. Blye, Esquire
 Fla. Bar No.: 738158
 Email: tblye@saenzanderson.com
 Aron Smukler, Esquire
 Fla. Bar No.: 297779
 Email: asmukler@saenzanderson.com
 R. Martin Saenz, Esquire
 Fla. Bar No.: 0640166
 Email: msaenz@saenzanderson.com

 SAENZ & ANDERSON, PLLC
 20900 N.E. 30th Avenue, Ste. 800
 Aventura, Florida 33180
 Telephone: (305) 503-5131
 Facsimile: (888) 270-5549
 Counsel for Plaintiff




                                                                                                    7
